 1                                                                                 JS-6
                                                                                     O
 2
 3
 4
 5
 6
 7
 8                      United States District Court
 9                      Central District of California
10
11   RUTHIE MARTIN,                             Case No. 2:19-cv-06464-ODW(PJWx)
12                     Plaintiff,
                                                ORDER GRANTING MOTION TO
13         v.                                   REMAND [11] AND DENYING
14   CHATTEM, INC. et al.,                      MOTION TO DISMISS AS MOOT
                                                [21]
15
16                     Defendants.
17                                   I.   INTRODUCTION
18         On May 16, 2019, Plaintiff Ruthie Martin (“Martin”) filed this putative class
19   action in Los Angeles Superior Court against Chattem, Inc. (“Chattem”) and Sanofi,
20   Inc. (“Sanofi”) (collectively, “Defendants”). (Not. of Removal, Ex. A (“Compl.”),
21   ECF No. 1-1.) On July 25, 2019, Chattem removed the action pursuant to the Class
22   Action Fairness Act, 28 U.S.C. § 1332(d) (“CAFA”).           (Notice of Removal
23   (“Removal”) 1, ECF No. 1.) Martin moved to remand this action for lack of subject
24   matter jurisdiction (“Motion”). (Mot. to Remand (“Mot.”), ECF No. 11.) Chattem
25   subsequently filed a motion to dismiss. (Mot. to Dismiss, ECF No. 21.) For the
26   reasons discussed below, the Court finds that Chattem has not met its evidentiary
27   burden to establish that the amount in controversy exceeds $5 million. Accordingly,
28
 1   the Court GRANTS Martin’s Motion to Remand and DENIES Chattem’s Motion to
 2   Dismiss as moot.1
 3                               II.    FACTUAL BACKGROUND
 4          Martin brings this class action against Defendants individually and on behalf of
 5   all others similarly situated (collectively “putative class”) for pain, burns, and
 6   inflammation from use of the product, “Icy Hot Applicator.” The putative class
 7   consists of “all citizens of California who purchased the [d]effective [p]roduct [but
 8   not] the Court and its personnel, Defendants and their employees, and persons who
 9   purchased the [d]effective [p]roduct for resale.” (Compl. ¶ 27.) Martin is a citizen of
10   California. (Compl. ¶ 11.) Chattem is incorporated and has its principal place of
11   business in Tennessee.         (Compl. ¶ 12.)       Martin alleges eight causes of action:
12   (1) Consumer Legal Remedies Act (“CLRA”); (2) False Advertising Law (“FAL”);
13   (3) Unfair Competition Law (“UCL”); (4) Breach of Express Warranty; (5) Breach of
14   Implied Warranty of Merchantability; (6) Unjust Enrichment; (7) Strict Products
15   Liability; and (8) Negligence. (Compl. ¶¶ 33–130.) Martin does not allege a specific
16   damages amount. (See Compl. at 23.)
17          Chattem removed the action to this Court on July 25, 2019, pursuant to the
18   CAFA. (Removal 2.) On August 26, 2019, Martin moved to remand arguing that
19   Chattem’s removal relies on speculative violation rates to calculate the amount in
20   controversy. (Mot. 1.) Martin contends that, as a result, Chattem has not established
21   that the amount in controversy is met and, thus, the Court lacks subject matter
22   jurisdiction. (Mot. 1.) Chattem opposes the Motion and argues that the amount in
23   controversy is satisfied because Chattem calculated the alleged violation rates based
24   on reasonable assumptions derived from the Complaint. (Opp’n to Mot. (“Opp’n”) 1,
25   ECF No. 14.)
26
27   1
      After carefully considering the papers filed in support of and in opposition to these motions, the
28   Court deemed the matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; L.R. 7-
     15.



                                                     2
 1                               III.     LEGAL STANDARD
 2         CAFA allows for federal jurisdiction over a purported class action when (1) the
 3   amount in controversy exceeds $5 million (2) at least one putative class member is a
 4   citizen of a state different from any defendant, and (3) the putative class exceeds 100
 5   members.    28 U.S.C. §§ 1332(d)(2), (5).         “[T]he burden of establishing removal
 6   jurisdiction remains . . . on the proponent of federal jurisdiction.” Abrego Abrego v.
 7   Dow Chem. Co., 443 F.3d 676, 685 (9th Cir. 2006). Generally, removal statutes are
 8   strictly construed against removal jurisdiction. Gaus v. Miles, Inc., 980 F.2d 564, 566
 9   (9th Cir. 1992).   However, “no antiremoval presumption attends cases invoking
10   CAFA.” Dart Cherokee Basin Operating Co. v. Owens, 574 U.S. 81, 89 (2014).
11         “[A] defendant’s notice of removal need include only a plausible allegation that
12   the amount in controversy exceeds the jurisdictional threshold. Id. If the plaintiff
13   disputes the alleged amount in controversy, “both sides submit proof and the court
14   decides, by a preponderance of the evidence, whether the amount-in-controversy
15   requirement has been satisfied.”         Id. at 88.   The parties may submit evidence,
16   “including affidavits or declarations, or other summary-judgment-type evidence
17   relevant to the amount in controversy at the time of removal.” Ibarra v. Manheim
18   Investments, Inc., 775 F.3d 1197 (9th Cir. 2015) (quoting Singer v. State Farm Mut.
19   Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997)). “[A] defendant cannot establish
20   removal jurisdiction by mere speculation and conjecture, with unreasonable
21   assumptions.” Ibarra, 775 F.3d at 1197.
22                                      IV.    DISCUSSION
23         Chattem asserts that removal is proper because there are more than 100 putative
24   class members, minimal diversity is satisfied, and the amount in controversy exceeds
25   $5 million. (Removal 3.) Martin does not dispute that the class is over 100 members
26   or that the parties are minimally diverse; instead, he argues that Chattem has not
27   established the amount in controversy. (Mot. 3–4.)
28




                                                   3
 1          Chattem contends that the restitution damages alone exceeds $5 million.
 2   (Removal 4.)     Alternatively, Chattem indicates that the potential personal injury
 3   claims for class members would exceed $5 million. (Opp’n to Mot. 10–11.) Martin
 4   counters that Chattem has not provided sufficient evidence and relies on speculation in
 5   its amount in controversy calculation. (See Mot.)
 6   A.     Restitution Damages
 7          Determining whether the amount in controversy exceeds $5 million is
 8   contingent    upon     whether     Chattem’s       calculations   are   reasonable.   See
 9   Ibarra, 775 F.3d at 1197 (finding assumptions of damages “cannot be pulled from thin
10   air but need some reasonable ground underlying them.”) Chattem, as the removing
11   party, bears the burden to establish that its asserted amount in controversy relies on
12   reasonable assumptions. Id. at 1199. “Where the complaint contains generalized
13   allegations of illegal behavior, a removing defendant must supply ‘real evidence’
14   grounding its calculations of the amount in controversy.” Dobbs v. Wood Group PSN,
15   Inc., 201 F. Supp. 3d 1184, 1188 (E.D. Cal. 2016) (citing Ibarra, 775 F.3d at 1199).
16          Chattem contends that the restitution damages alone exceeds $5 million.
17   (Removal 4.) Chattem proffers as evidence the declaration of Brian Nutter, the Senior
18   Manager of Revenue and Working Capital at Chattem, who stated that its sales to
19   California retailers “from May 2015 to July 2019 exceeds $5 million.” (Decl. of Brian
20   Nutter (“Nutter Decl.”) ¶¶ 1, 5, ECF No. 14-1.) Martin disputes that she does not seek
21   restitution, nevertheless, any restitution the class seeks would be the amount class
22   members paid to Chattem to purchase its product.              (Mot. 5.)   As Martin notes,
23   purchasers with the intent to resale Chattem’s product do not fall within the class as
24   defined by the Complaint. (Compl. ¶ 27.) Therefore, without more, the value of sales
25   Chattem earned from its California retailers is irrelevant to the damages Martin and
26   the putative class seek in this suit.
27          Chattem argues that the year to year sales to the retailers indicate that
28   individuals in California are purchasing its product, and if the retailers collectively




                                                    4
 1   paid over $5 million surely the individual customers collectively paid over $5 million.
 2   (Opp’n 12.) The Court finds Chattem has ventured far from its evidence and the
 3   allegations in the Complaint. Unwilling to join the journey, the Court finds that
 4   Chattem has not satisfied its burden.           See Ibarra, 775 F.3d at 1197 (finding
 5   assumptions of damages “cannot be pulled from thin air but need some reasonable
 6   ground underlying them.”)
 7   B.     Compensatory Personal Injury Damages
 8          Chattem alternatively asserts that the amount in controversy is met by the
 9   personal injury damages of class members.          (Opp’n 10–11.)    In its calculation,
10   Chattem extrapolates from Martin’s allegations of “hundreds of thousands” of class
11   members that there are at least 200,000 class members. (Compl. ¶ 28; Opp’n 10.)
12   Chattem further speculates that if each class member was injured in the amount of
13   $25, this cause of action would satisfy the amount in controversy requirement.
14   (Opp’n 10–11.) As Chattem provides no evidence to assume that every class member
15   will be physically injured from the use of its product and the Complaint makes no
16   such allegations, the Court declines to accept Chattem’s speculations and does not
17   find the amount in controversy satisfied.        See Ibarra, 775 F.3d at 1197 (finding
18   assumptions of damages “cannot be pulled from thin air but need some reasonable
19   ground underlying them.”)
20   C.     Other Damages and Attorney’s Fees
21          Finally, Chattem asserts that the injunctive relief would be a “substantial” cost,
22   attorney’s fees would be 25% of the compensatory damages ($1.2 million), and
23   punitive damages would equal the compensatory damages ($5 million). (Opp’n 13–
24   15.)    However, these estimates are based on the unsubstantiated $5 million
25   compensatory damages. Accordingly, the Court does not consider these estimates in
26   the amount in controversy calculation.          See Ibarra, 775 F.3d at 1197 (finding
27   assumptions of damages “cannot be pulled from thin air but need some reasonable
28   ground underlying them.”)




                                                 5
 1         Finding that Chattem has not provided a sound basis to determine that the
 2   amount in controversy exceeds $5 million, the Court lacks jurisdiction over this case.
 3   Accordingly, the Court GRANTS the motion to remand and DENIES as moot the
 4   motion to dismiss.
 5                                   V.   CONCLUSION
 6         For the reasons discussed above, the Court GRANTS Martin’s Motion, and
 7   REMANDS this case to the Superior Court of California for the County of Los
 8   Angeles, Case No. 19STCV03843 located at 111 North Hill Street, Los Angeles,
 9   California 90012. (ECF No. 11.)
10
11         IT IS SO ORDERED.
12
13         December 9, 2019
14
15                               ____________________________________
16                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28




                                               6
